On Petition To Eehear
Mrs. Tanner has filed herein a very courteous and respectful petition to rehear. The petition to all intents and purposes is purely a reargument of what was argued at the bar and in the original brief herein. We in our original opinion for reasons therein stated felt that this position of Mrs. Tanner was not borne out by the authorities over the years in interpreting the statute under consideration, to-wit, sec. 47-1617, T.C.A.
We considered in the original opinion all the authorities that were cited originally or cited since, except *498Gillespie v. State, 25 Tenn. 164, which is cited in a reply to response to a petition for rehearing. This case, Gillespie v. State, snpra, is an interpretation of what is now sec. 39-4601, T.C.A., of what is an indictable offense under this statute. The Court in this case held that the taking of usurious interest under this statute is indictable and not the contract to take. This Code Section falls under what are delineated in the Code as “Criminal Offenses” and in no wise conflicts with sec. 47-1617, T.C.A., which is classified in the Code under “Commercial Instruments and Transactions” and sets forth who may recover usurious interest. There is no conflict in this case and in our original opinion.
We have carefully considered the matter presented and feel positive that we have reached the right conclusion in our original opinion. It thus becomes our duty to overrule and deny the petition to rehear.